CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Notes $6,068,600 $695.46 PRICING SUPPLEMENT NO. 1719 Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-155535 Dated October 26, 2011 JPMorgan Chase & Co. Buffered Return Optimization Securities $6,068,600 Linked to the S&P 500 ® Index due on April 30, 2013 Investment Description Buffered Return Optimization Securities, which we refer to as the Securities, are unsecured and unsubordinated debt securities issued by JPMorgan Chase & Co. (JPMorgan Chase), with returns linked to the performance of the S&P 500 ® Index (the Index). If the Index Return is positive, JPMorgan Chase will repay your principal amount at maturity and pay a return equal to the Index Return times the Multiplier of 2.00, up to the Maximum Gain of 17.16%. If the Index Return is negative or zero, but the Index Ending Level has not declined below the Index Starting Level by more than the Buffer Amount of 10.00%, JPMorgan Chase will repay your principal amount at maturity. However, if the Index Return is negative and the Index Ending Levels percentage decline from the Index Starting Level exceeds the Buffer Amount, JPMorgan Chase will repay less than your principal amount, resulting in a loss of 1% of your principal amount for every 1% that the Index has declined by more than the Buffer Amount. Investing in the Securities involves significant risks. You may lose up to 90% of your principal amount. You will not receive dividends or other distributions paid on any stocks included in the Index and the Securities will not pay interest. The downside market exposure to the Index is buffered only if you hold the Securities until maturity. Any payment on the Securities, including any repayment of principal, is subject to the creditworthiness of JPMorgan Chase. If JPMorgan Chase were to default on its payment obligations, you may not receive any amounts owed to you under the Securities and you could lose your entire investment. Features q Enhanced Growth Potential  At maturity, the Securities enhance any positive Index Return, up to the Maximum Gain. If the Index Return is negative, investors will be exposed to any decline in the Index in excess of the Buffer Amount at maturity. q Buffered Downside Market Exposure  If you hold the Securities to maturity and the Index Return is zero or negative but the Index Ending Level has not declined below the Index Starting Level by more than the Buffer Amount of 10%, JPMorgan Chase will repay your principal amount at maturity. However, if the Index Return is negative and the Index Ending Levels percentage decline from the Index Starting Level exceeds the Buffer Amount, JPMorgan Chase will repay less than your principal amount, resulting in a loss of 1% of your principal amount for every 1% that the Index has declined by more than the Buffer Amount. You may lose up to 90% of your principal amount. The downside market exposure to the Index is buffered only at maturity. Any payment on the Securities, including any repayment of your principal amount, is subject to the creditworthiness of JPMorgan Chase. Key Date Trade Date October 26, 2011 Settlement Date October 31, 2011 Final Valuation Date 1 April 25, 2013 Maturity Date 1 April 30, 2013 1 Subject to postponement in the event of a market disruption event as described under Description of Notes  Payment at Maturity in the accompanying product supplement UBS-5-A-I. THE SECURITIES ARE SIGNIFICANTLY RISKIER THAN CONVENTIONAL DEBT INSTRUMENTS. JPMORGAN CHASE IS NOT NECESSARILY OBLIGATED TO REPAY THE FULL PRINCIPAL AMOUNT OF THE SECURITIES AT MATURITY, AND THE SECURITIES CAN HAVE DOWNSIDE MARKET RISK SIMILAR TO THE INDEX, SUBJECT TO THE BUFFER AMOUNT. THIS MARKET RISK IS IN ADDITION TO THE CREDIT RISK INHERENT IN PURCHASING A DEBT OBLIGATION OF JPMORGAN CHASE. YOU SHOULD NOT PURCHASE THE SECURITIES IF YOU DO NOT UNDERSTAND THE SIGNIFICANT RISKS INVOLVED IN INVESTING IN THE SECURITIES. YOU SHOULD CAREFULLY CONSIDER THE RISKS DESCRIBED UNDER KEY RISKS BEGINNING ON OF THIS PRICING SUPPLEMENT AND UNDER RISK FACTORS BEGINNING ON PAGE PS-5 OF THE ACCOMPANYING PRODUCT SUPPLEMENT NO. UBS-5-A-I BEFORE PURCHASING ANY SECURITIES. EVENTS RELATING TO ANY OF THOSE RISKS, OR OTHER RISKS AND UNCERTAINTIES, COULD ADVERSELY AFFECT THE MARKET VALUE OF, AND THE RETURN ON, YOUR SECURITIES. YOU MAY LOSE SOME OR ALL OF YOUR INITIAL INVESTMENT IN THE SECURITIES. Security Offering We are offering Buffered Return Optimization Securities linked to the S&P 500 ® Index. The Securities are offered for a minimum investment of 100 Securities at the price to public described below. The return on the Securities is subject to, and will be limited by, the Maximum Gain. Index Multiplier Buffer Amount Maximum Gain Index Starting Level CUSIP ISIN S&P 500 ® Index 2 10.00% 17.16% 1,242.00 46636T499 US46636T4994 See Additional Information about JPMorgan Chase & Co. and the Securities in this pricing supplement. The Securities will have the terms specified in the prospectus dated November 21, 2008, the prospectus supplement dated November 21, 2008, product supplement no. UBS-5-A-I dated December 2, 2008 and this pricing supplement. The terms of the Securities as set forth in this pricing supplement, to the extent they differ or conflict with those set forth in product supplement no. UBS-5-A-I, will supersede the terms set forth in product supplement no. UBS-5-A-I. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the Securities or passed upon the accuracy or the adequacy of this pricing supplement or the accompanying prospectus, prospectus supplement and product supplement no. UBS-5-A-I. Any representation to the contrary is a criminal offense. Price to Public Fees and Commissions Proceeds to Us Offering of Securities Total Per Security Total Per Security Total Per Security S&P 500 ® Index $6,068,600 $10.00 $121,372 $0.20 $5,947,228 $9.80 The price to the public includes the cost of hedging our obligations under the Securities through one or more of our affiliates, which includes our affiliates expected cost of providing such hedge as well as the profit our affiliates expect to realize in consideration for assuming the risks inherent in providing such hedge. For additional related information, please see Use of Proceeds beginning on page PS-15 of the accompanying product supplement no.
